Citation Nr: 0608434	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to service connection for Wolff-Parkinson-
White syndrome (WPW).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty May 1974 to March 1975.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In October 2001 and May 2003, the Board remanded this claim 
to the RO.  In January 2004, the Board found that new and 
material evidence had been received to reopen a claim for 
service connection for WPW and remanded the appeal to the RO.  


FINDINGS OF FACT

1.  Endometriosis is not shown in service, was first 
manifested many years after service, and is not related to 
service.  

2.  The veteran's WPW was first manifested many years 
following separation from service, and WPW is not related to 
disease or injury during service.  


CONCLUSIONS OF LAW

1.  Endometriosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  WPW was not incurred in or aggravated by service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
or aggravated service."  Watson v. Brown, 4 Vet. App. 309, 
314 (1993); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

If a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
arteriosclerosis; cardiovascular-renal disease, including 
hypertension; or endocarditis, including all forms of 
valvular heart disease, becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

Endometriosis

In this claim for service connection, while the veteran was 
seen for cramping in service in January 1975, the service 
records show no findings referable to endometriosis.  At 
separation in February 1975, a Pap smear showed a few mild 
epithelial dysplasia cells.  

The veteran has been treated for gynecological complaints 
since service as evidenced by VA and private treatment 
records dated beginning in 1979; however, there is no 
disability noted as endometriosis until 1988, several years 
after service discharge.  She was treated at a VA hospital in 
December 1979 for menorrhagia, and private records show that 
a tissue report noted endometrial curetting-benign 
endometrium, mixed pattern in April 1988.  Treatment for 
endometriosis is documented in the record in May 1988 when 
the veteran was treated at a VA hospital.  It was noted that 
she had been seen at a private hospital one day prior for 
complaints including lower abdominal pain, and heavy 
menstrual flow.  She gave a history of the problems beginning 
in April, and that she had undergone dilation and curettage 
in April 1988.  The discharge diagnosis was post-surgical 
pelvic inflammation, and endometriosis.  Findings of 
endometriosis continue thereafter in private and VA medical 
records into the 1990's, as well as on VA examination in 
October 1994, when the disorder was noted by way of history 
to have existed since 1975, and the finding was 
endometriosis, by history.  On VA examination in August 1998, 
the veteran complained of pelvic pain, and endometriosis was 
diagnosed.  Private records show that in February 2000, the 
veteran underwent a total abdominal hysterectomy.  

There is no showing of inservice findings of endometriosis, 
and no probative evidence of a nexus has been shown between 
the disorder and service.  A VA examiner's finding in October 
1994 that the veteran's endometriosis existed since 1975 is 
based on a history provided by the veteran and therefore 
lacks probative value.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  While a private examiner stated in a March 2001 
letter that he had examined the veteran, and that it was 
plausible that she had endometriosis in service, the 
statement is of little probative value, and cannot support 
the claim.  The clinician reported that the veteran had been 
found to have a total abdominal hysterectomy in February 
2000.  He also noted a history of pelvic pain since age 18, 
that the veteran had been discharged from the Army for 
medical reasons, and that there was a diagnosis of 
endometriosis in 1988.  However, there is no indication that 
the examiner reviewed the service medical records.  In 
addition, the examiner offers no basis for his finding other 
than lay history.  Further, the opinion offered is 
speculative.  See, Grover v. West, 12 Vet. App. 109, 112 
(1999), Miller v. West, 11 Vet. App. 345, 348 (1998), Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991), LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) Bloom v. West, 12 Vet. App. 185, 
187 (1999) Black v. Brown, 5 Vet. App. 177, 180 (1995) and 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The veteran's personal opinion or the opinion of any other 
lay party that the disability at issue began in service or 
that it is otherwise related to service is not a sufficient 
basis for awarding service connection.    See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997)

As the preponderance of the evidence is against the 
appellant's claim, it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

WPW 

The veteran maintains that she currently suffers from WPW 
that is related to her military service. The evidence does 
not support this claim.

The service medical records, including the May 1974 service 
entrance examination and February 1975 separation examination 
reports, are completely silent for evidence of this syndrome.  
The veteran claims that she was turned away for treatment in 
service in July 1974 for heart palpations.  While a notation 
in the service records in July 1974 indicates that the doctor 
would not see the patient, the reason that she sought 
treatment is not documented.  The medical record in the form 
of VA treatment records and private records from 1986 
established an onset of this syndrome some 11 years after 
separation from service.  The evidence demonstrates that the 
veteran's WPW was first noted as a secondary diagnosis along 
with a secondary diagnosis of possible mitral valve prolapse, 
in December 1986, when the veteran was hospitalized at a VA 
facility for upper respiratory complaints.  Thereafter, 
private and VA records into the 2000's including records from 
the Social Security Administration show findings of WPW.  

WPW has been linked to service in a letter from a private 
examiner (Dr. W.) dated in November 1997, in which he states 
that the veteran had WPW by history from 1974 to 1976.  In a 
July 1999 statement, Dr. N. reports that she did not have any 
records, but that the veteran had WPW since 1975 by EKG.  In 
a letter dated in October 1999, Dr. N. said that the veteran 
had WPW, and that she examined the veteran in 1975 for 
abnormal heart beats and referred her to a cardiologist.  The 
Board has considered these medical statements; however they 
lack probative value.  Dr. W's statement is based on a 
history provided by the veteran that is not supported by the 
record.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The statement of Dr. N. offers information regarding 
treatment of the veteran some twenty years prior, and is 
without substantiation by medical records.  The Court has 
held that a bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  There is no medical evidence, other than the 
statements standing alone, to support the veteran's claim 
that WPW was incurred in or aggravated during active military 
service.  

In short, a competent medical nexus opinion as to the 
relationship between WPW and service is required.  However, 
as noted above, there is no competent medical evidence or 
medical nexus opinion of record that would serve to provide a 
nexus between the onset of WPW and the veteran's service or 
show that the disorder pre-existed service and was aggravated 
in service.  It is equally clear that the veteran's 
statements in this case, and the lay statements from her 
daughter and her mother do not rise to the level of competent 
medical nexus evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As the preponderance of the evidence is against the 
appellant's claim, it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, notice initially was provided in December 2001 on these 
issues, subsequent to the RO determination.  The deficiency 
in the timing of the VCAA notice is harmless error.  The 
requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005).  The appellant has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Mayfield , Id.  The Board finds that the present 
adjudication of that issue will not result in any prejudice 
to the appellant.

Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 
(Ct. Vet. App. March 3, 2006), held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but was not provided with 
notice of the type of evidence necessary to establish veteran 
status or a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Her 
veteran status is not the basis for the denial of benefits.  
And, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.   

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
has testified at a hearing before the Board.  Records have 
been obtained.  VA has contacted private examiners who have 
indicated treatment of the veteran or who have offered an 
opinion, and no treatment records were provided from them.  
For these reasons, the Board concludes that to the extent 
possible, VA has fulfilled the duty to assist the veteran in 
this case.  




ORDER

Service connection for endometriosis is denied.  

Service connection for Wolff-Parkinson-White syndrome (WPW) 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


